COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Alliance Machine & Specialties, Inc.

Appellate case number:    01-21-00022-CV

Trial court case number: 2019-79056

Trial court:              234th District Court of Harris County

         By order dated January 26, 2021, this Court abated this proceeding and remanded to the
trial court to allow the respondent to consider the ruling challenged. Relator has filed a motion
to reinstate, attaching an order signed February 9, 2021, confirming the original ruling and
denying relator’s motion to disqualify Muhammad Aziz and other plaintiffs’ co-counsel. Relator
also filed a supplemental mandamus record that includes the trial court’s order.
        Accordingly, we GRANT relator’s motion and REINSTATE the proceeding on the
active docket.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: February 18, 2021